Case 1:19-cv-00179-JAO-KJM Document 110 Filed 12/18/19 Page 1 of 10       PageID #:
                                   2541



                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  REZA LESANE,                   )           Civil No. 19-00179 JAO-KJM
                                 )
                 Plaintiff,      )           ORDER DENYING DEFENDANT
                                 )           HAWAIIAN AIRLINES, INC.’S
       vs.                       )           MOTION TO STRIKE PLAINTIFF
                                 )           LESANE’S ANSWER TO THE
  HAWAIIAN AIRLINES, INC.; and )             COUNTER-CLAIM FILED BY
  MARK DUNKERLEY,                )           DEFENDANT HAWAIIAN AIRLINES
                                 )           AND FINDINGS AND
                 Defendants.     )           RECOMMENDATION TO DISMISS
                                 )           PLAINTIFF’S COUNTER-CLAIM TO
                                 )           DEFENDANT’S COUNTERCLAIM;
                                 )           AND ORDER DENYING AS MOOT
                                 )           PLAINTIFF LESANE’S MOTION
                                 )           FOR ENLARGEMENT OF TIME TO
                                 )           FILE AN ANSWER AND COUNTER-
                                 )           CLAIM TO THE DEFENDANT
                                 )           HAWAIIAN AIRLINES’ ANSWER
                                 )           AND COUNTER-CLAIM FILED
                                 )           AUG. 28, 2019
  _______________________________)

           ORDER DENYING DEFENDANT HAWAIIAN AIRLINES,
         INC.’S MOTION TO STRIKE PLAINTIFF LESANE’S ANSWER
        TO THE COUNTER-CLAIM FILED BY DEFENDANT HAWAIIAN
      AIRLINES AND FINDINGS AND RECOMMENDATION TO DISMISS
     PLAINTIFF’S COUNTER-CLAIM TO DEFENDANT’S COUNTERCLAIM;
       AND ORDER DENYING AS MOOT PLAINTIFF LESANE’S MOTION
          FOR ENLARGEMENT OF TIME TO FILE AN ANSWER AND
        COUNTER-CLAIM TO THE DEFENDANT HAWAIIAN AIRLINES’
            ANSWER AND COUNTER-CLAIM FILED AUG. 28, 2019

       On October 14, 2019, Defendant Hawaiian Airlines, Inc. (“Defendant”) filed

 a Motion to Strike Plaintiff Lesane’s Answer to the Counter-Claim Filed by
Case 1:19-cv-00179-JAO-KJM Document 110 Filed 12/18/19 Page 2 of 10         PageID #:
                                   2542



 Defendant (“Motion to Strike”). ECF No. 53. On November 11, 2019, Plaintiff

 Reza Lesane (“Plaintiff”) filed his Memorandum in Opposition to the Motion to

 Strike. ECF No. 67. On November 18, 2019, Defendant filed its reply. ECF No.

 71.

        On October 31, 2019, Plaintiff filed a Motion for Enlargement of Time to

 File an Answer and Counter-Claim to the Defendant Hawaiian Airlines’ Answer

 and Counter-Claim Filed Aug. 28, 2019 (“Motion for Enlargement of Time”).

 ECF No. 56. On November 18, 2019, Defendant filed its Memorandum in

 Opposition to the Motion for Enlargement of Time. ECF No. 70. Plaintiff did not

 file a reply.

        On December 9, 2019, the Court held hearings on the Motion to Strike and

 the Motion for Enlargement of Time. Andrew S. Wooten, Esq., appeared on

 behalf of Plaintiff, and John S. Rhee, Esq., and Cheuk Fu Lui, Esq., appeared on

 behalf of Defendant. After carefully considering the memoranda, arguments, and

 the record in this case, the Court DENIES the Motion to Strike and DENIES AS

 MOOT the Motion for Enlargement of Time for the reasons set for the below. The

 Court also FINDS AND RECOMMENDS that the district court DISMISS

 Plaintiff’s counterclaim to Defendant’s Counterclaim, set forth in ECF No. 44.




                                          2
Case 1:19-cv-00179-JAO-KJM Document 110 Filed 12/18/19 Page 3 of 10           PageID #:
                                   2543



                                  BACKGROUND

       On March 19, 2019, Plaintiff filed his original Complaint in the Circuit

 Court of the First Circuit, State of Hawaii. ECF No. 1-1. On April 8, 2019,

 Defendant removed the action to this district court. ECF No. 1. On August 15,

 2019, Plaintiff filed a First Amended Complaint. ECF No. 34. On August 28,

 2019, Defendant filed its Answer to the First Amended Complaint and a

 Counterclaim. ECF Nos. 39 (Answer) , 39-1 (Counterclaim). On September 22,

 2019, Plaintiff filed his Answer to Defendant’s Counterclaim (“Counterclaim

 Answer”), in which Plaintiff also includes a counterclaim to Defendant’s

 Counterclaim (“Counter-Counterclaim”). See ECF No. 44 at 17-19. The Counter-

 Counterclaim asserts claims against Defendant pursuant to “Section 480-2 of the

 Hawaii Revised Statutes and the Common Law.” Id. at 19.

       On October 14, 2019, Defendant filed the Motion to Strike, which asks the

 Court to strike Plaintiff’s Counterclaim Answer and Counter-Counterclaim. On

 October 30, 2019, Plaintiff filed the Motion for Enlargement of Time, which seeks

 a retroactive enlargement of time for Plaintiff to file an answer to Defendant’s

 Counterclaim.

                                    DISCUSSION

       Plaintiff filed his Counterclaim Answer on September 22, 2019. The Motion

 to Strike argues that, pursuant to Federal Rule of Civil Procedure 12(a)(1)(B),



                                           3
Case 1:19-cv-00179-JAO-KJM Document 110 Filed 12/18/19 Page 4 of 10             PageID #:
                                   2544



 Plaintiff’s Counterclaim Answer was due four days earlier, on September 18, 2019.

 Defendant thus argues that the Court should strike the Counterclaim Answer as

 untimely. See ECF No. 53-1 at 3.

       The Federal Rules of Civil Procedure do not “provide a specific sanction for

 late filing of an answer.” McCabe v. Arave, 827 F.2d 634, 641 n.5 (9th Cir. 1987).

 “Any sanction could be imposed as part of a court’s ‘inherent power.’” Id. at 640.

 The Court recognizes, however, that “‘federal courts in this and other circuits

 generally hold that the untimeliness of an answer, even if extreme . . . , is not, by

 itself, a sufficient reason for granting a motion to strike.’” Barefield v. HSBC

 Holdings PLC, 1:18-cv-00527-LJO-JLT, 2019 WL 918206, at *3 (E.D. Cal.

 February 22, 2019) (other citations omitted) (quoting Wynes v. Kaiser Permanente

 Hosps., No. 2:10-cv-00702-MCE), 2013, WL 2449498, at *1 (E.D. Cal. June 5,

 2013)); see also Larson v. Liberty Mut. Fire Ins. Co., No. CIV. 09-00308 SOM-

 BMK, 2009 WL 3540897, at *1 (D. Haw. Oct. 29, 2009) (denying motion to strike

 untimely answer where answer was only filed six days late, the defendant’s

 conduct “was not culpable,” and plaintiff suffered no prejudice), aff’d, No. CIV.

 09-00308 SOM-BMK, 2009 WL 3762989, (D. Haw. Nov. 10, 2009). “Even in

 cases where more than a year has passed since the deadline to file an answer,

 courts are reluctant to grant motions to strike.” Id. (citing Beal v. U.S. Dep’t of

 Agric., No. CV-10-0257-EFS, 2012 WL 3113181, at *2 (E.D. Wash. July 31 2012)



                                            4
Case 1:19-cv-00179-JAO-KJM Document 110 Filed 12/18/19 Page 5 of 10             PageID #:
                                   2545



 (declining to strike answer filed 14 months late in light of judicial preference for

 deciding cases on the merits)).

       Here, Plaintiff filed his Counterclaim Answer only four days after the

 deadline had passed. The Court thus exercises its discretion to deny the Motion to

 Strike as to Defendant’s request to strike the Counterclaim Answer.

       Defendant also argues that the Court should strike, or in the alternative

 dismiss, the Counter-Counterclaim because it is barred by the Noerr-Pennington

 doctrine. ECF No. 53 at 2. “The Noerr-Pennington doctrine derives from the First

 Amendment’s guarantee of ‘the right of the people . . . to petition the Government

 for redress of grievances.’” Sosa v. DIRECTV, Inc., 437 F.3d 923, 929 (9th Cir.

 2006) (alterations in Sosa) (quoting U.S. Cons. amend. I.). “Under the Noerr-

 Pennington doctrine, those who petition any department of the government for

 redress are generally immune from statutory liability for their petitioning conduct.”

 Id. (other citations omitted) (citing Empress LLC v. City & Cty. of S.F., 419 F.3d

 1052, 1056 (9th Cir. 2005)).

       Although the doctrine initially applied to immunize acts of petitioning the

 legislature from antitrust liability, “‘[t]he doctrine has since been applied to actions

 petitioning each of the three branches of government, and has been expanded

 beyond its original antitrust context.’” UMG Recordings, Inc. v. Global Eagle

 Etm’t, Inc., 117 F. Supp. 3d 1092, 1112-13 (C.D. Cal. 2015) (quoting Theme



                                            5
Case 1:19-cv-00179-JAO-KJM Document 110 Filed 12/18/19 Page 6 of 10             PageID #:
                                   2546



 Promotions, Inc. v. News Am. Marketing FSI, 546 F.3d 991, 1007 (9th Cir. 2008)).

 For example, the Ninth Circuit has held that the Noerr-Pennington doctrine

 provides immunity for state, as well as federal, statutory liability. See Kottle v.

 Nw. Kidney Ctrs., 146 F.3d 1056, 1059 (9th Cir. 1998) (“[T]he Noerr-Pennington

 doctrine sweeps broadly and is implicated by both state and federal antitrust claims

 that allege anticompetition activity in the form of lobbying or advocacy before any

 branch of either federal or state government.”). The Court thus finds that the

 Noerr-Pennington doctrine bars the Counter-Counterclaim to the extent it asserts a

 claim for statutory liability pursuant to Hawaii Revised Statutes § 480-2, a state

 statutory antitrust provision.

       Plaintiff contends that the “sham litigation” exception to the Noerr-

 Pennington doctrine applies. See ECF No. 67 at 4. “The Ninth Circuit has held

 that a defendant’s activities may fall into [the ‘sham litigation’] exception if they

 include making intentional misrepresentations to the court that then ‘deprive[s] the

 litigation of its legitimacy.” Kearney v. Foley & Lardner, LLP, 590 F.3d 638, 644

 (9th Cir. 2009) (some alterations added) (quoting Kottle v. Nw. Kidney Ctrs., 146

 F.3d 1056, 1060 (9th Cir. 1998)); see also UMG Recordings, 117 F. Supp. 3d at

 1113 (“A ‘sham’ lawsuit is one that is both ‘objectively baseless in the sense that

 no reasonable litigant could realistically expect success on the merits,’ and ‘an

 attempt to interfere directly with the business relationship of a competitor through



                                            6
Case 1:19-cv-00179-JAO-KJM Document 110 Filed 12/18/19 Page 7 of 10            PageID #:
                                   2547



 the use of the governmental process – as opposed to the outcome of the process.’”

 (quoting Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures Indus., Inc., 508 U.S.

 49, 60-61 (1993))).

        After carefully reviewing Defendant’s Counterclaim and Plaintiff’s

 Counter-Counterclaim, the Court finds that Plaintiff fails to adequately plead facts

 demonstrating that the “sham litigation” exception applies, i.e., that Defendant’s

 Counterclaim is objectively baseless. Nearly all of Plaintiff’s allegations in the

 Counter-Counterclaim are defenses to Defendant’s Counterclaim, not facts that

 support a new, independent claim. Thus, the Noerr-Pennington doctrine provides

 Defendant immunity from Plaintiff’s statutory claims pursuant to Hawaii Revised

 Statutes § 480-2.

       To the extent the Counter-Counterclaim asserts state common law claims,

 however, the Court finds that the Noerr-Pennington doctrine does not bar such

 claims. In Theme Promotions, the Ninth Circuit held that the Noerr-Pennington

 doctrine applies to California’s state law tortious interference with prospective

 economic advantage claims. Theme Promotions, 546 F.3d at 1007. The Ninth

 Circuit has not yet addressed, however, whether the Noerr-Pennington doctrine

 provides immunity against all state common law claims. Nunag-Tanedo v. E.

 Baton Rouge Parish Sch. Bd., 711 F.3d 1136, 1141 n.2 (9th Cir. 2013) (citations

 omitted) (“But as the Noerr-Pennington question is not properly before us, we



                                           7
Case 1:19-cv-00179-JAO-KJM Document 110 Filed 12/18/19 Page 8 of 10             PageID #:
                                   2548



 need not address whether the doctrine provides immunity against state common

 law claims at all. That remains an open question in this circuit, the answer to

 which may well depend on state law.”). Neither Defendant nor Plaintiff contends

 that the Counter-Counterclaim asserts a claim for tortious interference with

 prospective economic advantage. Defendant thus fails to persuade the Court that

 the Noerr-Pennington doctrine applies to any state common law claims Plaintiff

 asserts in its Counter-Counterclaim.

       Notwithstanding the Court’s finding that the Noerr-Pennington doctrine

 does not apply to Plaintiff’s state common law claims, the Court agrees with

 Defendant’s argument that such claims are subject to dismissal for failure to state a

 claim upon which relief can be granted, pursuant to Federal Rule of Civil

 Procedure 12(b)(6). Although the Counter-Counterclaim does not specifically

 identify the state common law claims Plaintiff asserts, it does assert allegations of

 fraud. See ECF No. 44 at 19 ¶¶ 58, 59. The Court thus analyzes whether the

 Counter-Counterclaim sufficiently states a claim for fraud.

       Under Hawaii law, the elements of a fraud claim are: “(1) false

 representations were made by defendants, (2) with knowledge of their falsity (or

 without knowledge of their truth or falsity), [(3)] in contemplation of plaintiff’s

 reliance upon these false representations, and (4) plaintiff did rely upon them.”

 Shoppe v. Gucci Am., Inc., 94 Haw. 368, 386, 14 P.3d 1049, 1067 (2000). Fraud



                                            8
Case 1:19-cv-00179-JAO-KJM Document 110 Filed 12/18/19 Page 9 of 10             PageID #:
                                   2549



 claims are subject to the heightened pleading standard set forth in Federal Rule of

 Civil Procedure 9(b). RSMCFH, LLC v. FareHarbor Holdings, Inc., 361 F. Supp.

 3d 981, 990 (D. Haw. 2019) (citations omitted). Rule 9(b) requires that, “when

 fraud is alleged, ‘a party must state with particularity the circumstances

 constituting fraud. . . .” Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir.

 2009) (quoting Fed. R. Civ. P. 9(b)). “Rule 9(b) demands that the circumstances

 constituting the alleged fraud ‘be specific enough to give defendants notice of the

 particular misconduct . . . so that they can defend against the charge and not just

 deny that they have done nothing wrong.’” Id. (other quotation marks and citations

 omitted) (quoting Bly-Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001)).

       The Court has carefully reviewed the Counter-Counterclaim and finds that it

 fails to satisfy the heightened pleading standard for fraud claims under Rule 9(b).

 More specifically, Plaintiff’s Counter-Counterclaim fails to allege that (1)

 Defendant made representations that were false, (2) in contemplation of Plaintiff’s

 reliance on such representations, and (3) Plaintiff did, in fact, rely upon such

 representations. Simply put, Plaintiff’s general allegations that Defendant’s

 Counterclaim is fraudulent is insufficient to state a claim for fraud.

       Based on the foregoing, the Court finds that the Noerr-Pennington doctrine

 provides immunity against the Counter-Counterclaim to the extent it asserts a

 claim under Hawaii Revised Statutes § 480-2. The Court also finds that the



                                            9
Case 1:19-cv-00179-JAO-KJM Document 110 Filed 12/18/19 Page 10 of 10                        PageID #:
                                    2550



 Counter-Counterclaim fails to state a claim for fraud under Hawaii law.

 Accordingly, the Court denies the Motion to Strike as to Defendant’s request to

 strike the Counter-Counterclaim, but recommends that the district court dismiss

 Plaintiff’s Counter-Counterclaim. Moreover, in light of the Court’s decision to

 deny the Motion to Strike as set forth above, the Court denies as moot the Motion

 for Enlargement of Time.

                                         CONCLUSION

        Based on the foregoing, the Court DENIES the Motion to Strike (ECF

 No. 53) and FINDS AND RECOMMENDS that the district court DISMISS

 Plaintiff’s Counter-Counterclaim set forth in ECF No. 44. In addition, the Court

 DENIES AS MOOT Plaintiff’s Motion for Enlargement of Time (ECF No. 56).

        IT IS SO ORDERED.

        DATED: Honolulu, Hawaii, December 18, 2019.




                                           Kenneth J. Mansfield
                                           United States Magistrate Judge




 Lesane v. Hawaiian Airlines, Inc., et al., Civil No. 19-00179 JAO-KJM; Order Denying Defendant
 Hawaiian Airlines, Inc.’s Motion to Strike Plaintiff Lesane’s Answer to the Counter-Claim Filed by
 Defendant Hawaiian Airlines and Findings and Recommendation to Dismiss Plaintiff’s Counter-Claim to
 Defendant’s Counterclaim; and Order Denying as Moot Plaintiff Lesane’s Motion for Enlargement of
 Time to File an Answer and Counter-Claim to the Defendant Hawaiian Airlines’ Answer and Counter-
 Claim Filed Aug. 28, 2019




                                                 10
